Citation Nr: 1818904	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2006 to December 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for a cervical spine disability and for a thoracolumbar spine disability.

These matters were remanded to the RO for additional development in a November 2014 Board decision in order to supplement the record with an additional VA medical opinion for the purpose of clarifying the Veteran's back disorder diagnoses in light of the evidence of record including her lay statements and the conclusions reached by the October 2010 VA examiner, and for further efforts to procure outstanding treatment records from VA and private medical facilities.  

The Board finds that there has been substantial compliance with the directives of the latest remand decision as the record has been supplemented with the aforementioned VA addendum opinion, and the VA has obtained updated VAMC medical records and attempted to procure outstanding private treatment documentation.  See Stegall v. West, 11 Vet. App. 268 (1998).  Despite this compliance, as discussed below, further development is necessary prior to adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the November 2014 Remand instructions, the record was supplemented with an addendum medical opinion dated in January 2015.  The Board finds that although this medical opinion adequately addressed the concerns raised in the November 2014 Remand directives, new medical evidence associated with the record following this examination and the February 2015 supplemental statement of the case (SSOC) would seemingly have an impact on the examiner's findings.  

Specifically, a January 2018 cervical spine MRI recently associated with the record evidences "mild to moderate" degenerative changes of the cervical spine.  In constructing the January 2015 negative addendum opinion, the VA examiner identified that the medical record did not reflect any current spinal diagnoses, and that the cervical/lumbosacral strain findings of the October 2010 VA examiner were medically inconsistent with the physical evaluation of the Veteran.  In light of these apparent contradictions in the medical record, the Board finds that a new VA examination and opinion in order to clarify the Veteran's current spinal diagnoses is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file all updated treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her current spinal disabilities.  All necessary tests and studies related to the claim should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current spinal disabilities had their onset during, or were otherwise related to, service.

A complete rationale must be provided for all opinions expressed, to include a discussion of the January 2018 MRI findings; the October 2010 and January 2015 VA examination opinions; the reports of the Veteran of a November 1997 motor vehicle accident; a September 1999, x-ray of the lumbosacral spine; the service treatment records which include complaints of recurrent back pain; and, the Veteran's credible complaints of continuing neck pain and "whole back" pain since service.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




